                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

BRAHMA GROUP, INC.,

                                          Plaintiff,

v.                                                         Case No. 17-1076-JWB

CARGILL MEAT SOLUTIONS CORP.,

                                          Defendant.

                           SECOND AMENDED SCHEDULING ORDER

         Plaintiff has filed an unopposed motion to extend deadlines related to expert-witness

disclosures (ECF No. 56). The motion states plaintiff’s experts cannot form their opinions

for disclosure until (1) the deposition of Fred Wines is completed after the court rules a

pending motion related to the deposition (see ECF No. 55), and (2) defendant’s Dodge City

facility is inspected. The court finds that good cause has been shown for granting the

proposed extensions. Although the motion does not request the extension of other case

deadlines, resetting expert-witness deadlines necessarily affects other deadlines. Thus, the

scheduling order1 is amended as follows:

         a.        Briefing related to the pending motion to extend the length of Mr. Wines’s

deposition (ECF No. 55) is expedited. Any response is due by November 21, 2018. Any

reply is due by November 28, 2018. The court will endeavor to issue a decision quickly,

such that the deposition may be scheduled for continuation before the end of the year.


         1
             ECF No. 29, as amended by ECF No. 47.

                                                       1
O:\SchedulingOrders\17-1076-JWB-56.docx
         b.        Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by February 4, 2019, and from defendant by

March 4, 2019. Disclosures and reports by any rebuttal experts are due by April 1, 2019.

         c.        All discovery shall be commenced or served in time to be completed by April

19, 2019.

         d.        The final pretrial conference is rescheduled from March 21, 2019, to May

13, 2019, at 1:00 p.m. in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than May 2, 2019, defendant shall submit the parties’ proposed

pretrial        order         as          an   attachment   to   an   e-mail     directed   to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

         e.        All dispositive motions shall be filed no later than June 3, 2019.

         f.        Motions challenging the admissibility of expert testimony are due by June

3, 2019.

         The settings for in limine motions, proposed jury instructions, the limine

conference, and trial are vacated. Since the original scheduling order was entered, this case

was reassigned to U.S. District Judge John W. Broomes. Per Judge Broomes’s preference,

these settings will be re-set in the final pretrial order.

                                                       2
O:\SchedulingOrders\17-1076-JWB-56.docx
         All other provisions of the original and first amended scheduling orders shall remain

in effect. The schedule adopted in this second amended scheduling order shall not be

modified except by leave of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated November 16, 2018, at Kansas City, Kansas.

                                                   s/ James P. O’Hara
                                                   James P. O’Hara
                                                   U.S. Magistrate Judge




                                               3
O:\SchedulingOrders\17-1076-JWB-56.docx
